Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 claims:
A brake disc comprising: a first disc 2;
a second disc 3 disposed spaced apart from the first disc in an axial direction; and
a plurality of pins 4 whose one ends are connected to a side of the first disc facing the second disc, the plurality of pins being disposed at intersections between a plurality of virtual circles (see a1-a8 in figure 6) concentric with the first disc, a plurality of first virtual spiral patterns that pass the center of the first disc and are curved rightward when viewed from the axial direction, and a plurality of second virtual spiral patterns that pass the center of the first disc and are curved leftward when viewed from the axial direction, wherein the intersections are arranged symmetrically with respect to a imaginary line connecting any one of the intersections and the center when viewed from the axial direction.
While the closest piece of prior art WO 2016/058792 shows pins 4 disposed between first and second brake discs they are not arranged in the claimed orientation.
The prior art of record does not anticipate or render obvious either alone or in combination the claimed limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



1/7/21